DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/20/2022 has been entered.

Status of the Claims
Claims 1 and 6 have been amended. Claims 2 – 5 and 7 are as previously presented. Therefore, claims 1 – 7 are currently pending and have been considered below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 6 recite, “a vertical direction to a line that represents an A-plane in a plane view of a crystal orientation of the workpiece.” In Applicant’s remarks filed 10/21/2021, and in Applicant’s remarks filed 5/20/2022, Applicant has provided a figure showing the location of the A-plane for a particular crystal structure. Applicant has also referred to Fig. 8 of Applicant’s drawings, stating, “Fig. 8 of the present application illustrates an X-Y plane view and a line represents an A-plane, namely because the A-plane is located along the Z axis in this case” [Applicant’s remarks filed 10/21/2021, page 10; Applicant’s remarks filed 5/20/2022, page 6]. While it is clear that the line labeled “A-PLANE” shown in Fig. 8 represents a plane, it is unclear what direction is considered “a vertical direction to a line that represents an A-plane.” In other words, it is unclear what direction is “vertical to” the line labeled “A-PLANE” shown in Fig. 8. That is, would a line that is parallel to the A-plane be considered “vertical to” the line labeled “A-PLANE” shown in Fig. 8? Or would a line that is perpendicular to the A-plane be considered “vertical to” the line labeled “A-PLANE” shown in Fig. 8? Attached to this Office action is a copy of JP2020-131259, which is the publication of JP2019-030351 (the foreign priority document for the instant application). A translation of claim 1 of JP2020-131259 is reproduced below. This translation indicates that the limitation “a vertical direction to a line that represents an A-plane in a plane view of a crystal orientation of the workpiece” in the instant application appears to correspond to “the direction perpendicular to the A plane of the crystal orientation of the work piece” in JP2020-131259. In view of this translation, Examiner is interpreting “a vertical direction to a line that represents an A-plane in a plane view of a crystal orientation of the workpiece” as “the direction perpendicular to the A plane of the crystal orientation of the work piece.”

    PNG
    media_image1.png
    278
    757
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Richter et al. (US 2018/0154572) in view of Yamamoto et al. (US 2020/0365758) and Iwaki et al. (US 2011/0316200).
Regarding claim 1, Richter discloses a laser processing device performing processing of a workpiece by applying condensed laser light [Title, Figs. 1-2], the laser processing device comprising: 
a modulator configured to adjust a polarization plane of the laser light (“the beam forming device can for example be equipped with a rotating half-wave plate or similar birefringent elements to change the polarization of continuous laser beams. The polarization of the impinging laser beams can thus be changed as a function of the rotational speed of the receiving portion. In addition, the polarization device can also be changed at a certain angle to crystal directions of the solid body on the receiving portion. For example, this can also be effected be an element similar to a Pockels cell in the beam forming device, in addition or as an alternative to the half-wave plate” [0021]); and
a laser processing controller configured to control the laser processing device (“[t]he laser scan module preferably has a digitally controllable control device” [0012]).
Richter does not expressly disclose wherein the laser processing controller is configured to control the laser processing device to specify a vertical direction to a line that represents an A-plane in a plane view of a crystal orientation of the workpiece,
wherein the modulator adjusts a polarization direction of the laser light so that polarization of laser light occurs along the specified vertical direction to the line that represents the A-plane in the plane view of the crystal orientation of the workpiece.
However, Richter discloses “the beam forming device is embodied to effect the polarization direction of the laser beams as a function of a rotational speed of the receiving portion and/or as a function of an orientation of the solid body, in particular of the orientation of its crystal directions relative to the polarization of the impinging laser beams” [claim 29].
Yamamoto is directed toward a laser processing method [Abstract]. Yamamoto discloses laser beam scanning, for example as shown in Fig. 17. Yamamoto states, “[t]he plan view in FIG. 17 illustrates one example of laser beam scanning directions. In FIG. 17, a direction approximately perpendicular to the wafer orientation flat OF (e.g. sapphire crystal a-plane) is taken as the primary direction, and the approximately horizontal direction is taken as the secondary direction. Laser scanning is performed in the secondary direction, and subsequently performed in the primary direction” [0056]). That is, Yamamoto discloses scanning of laser light in a direction that is perpendicular to the crystal a-plane, as well as scanning in a direction that is parallel to the crystal a-plane. Since Yamamoto discloses scanning in a perpendicular direction with respect to the a-plane, as well as a parallel direction with respect to the a-plane, this indicates that both a perpendicular direction with respect to the a-plane, as well as a parallel direction with respect to the a-plane have been ‘specified’ (as required by the claim). That is, without ‘specification of’ / information regarding the orientation of the a-plane, the laser of Yamamoto would not be able to scan specifically in a perpendicular direction with respect to the a-plane or a parallel direction with respect to the a-plane.
Iwaki is directed toward processing a workpiece by applying laser light [Abstract]. Iwaki shows, in Fig. 9, wherein the polarization direction is perpendicular to the thickness direction / vertical direction of a workpiece. Iwaki states, “[t]he object 1 is irradiated with the laser light L which is a linearly-polarized light along the line 5 such that the direction of polarization is orthogonal to the line 5 and the thickness direction of the object 1” [0067]. Object 1 is also shown in Fig. 7 and is described as a comprising a silicon wafer: “As illustrated in FIG. 7, the object 1 is formed like a sheet comprising a silicon wafer 11 and a functional device layer 16 formed on the silicon wafer 11 while including a plurality of functional devices 15. A number of functional devices, examples of which include semiconductor operating layers formed by crystal growth, light-receiving devices such as photodiodes, light-emitting devices such as laser diodes, and circuit devices formed as circuits, are formed like a matrix in directions parallel and perpendicular to the orientation flat 6 of the silicon wafer 11” [0046]. Given Yamamoto’s above explanation that wafer orientation flat corresponds to a crystal a-plane, and given Iwaki’s above disclosures from paragraphs [0046] and [0067] and Iwaki’s Figs. 7 and 9, this indicates that Iwaki discloses that polarization of the laser light occurs along the direction perpendicular to the A plane of the crystal orientation of the work piece.
Therefore, given Yamamoto’s disclosure that it is known to perform laser scanning in a particular direction with respect to the a-plane of the crystal orientation of a workpiece, Richter’s disclosure that it is known to adjust the polarization direction of a laser beam as a function of the orientation of the crystal directions of the workpiece, and Iwaki’s disclosure of processing a workpiece such that polarization of the laser light occurs along the direction perpendicular to the A plane of the crystal orientation of the workpiece, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the laser processing controller is configured to control the laser processing device to specify a vertical direction to a line that represents an A-plane in a plane view of a crystal orientation of the workpiece, and wherein the modulator adjusts a polarization direction of the laser light so that polarization of laser light occurs along the specified vertical direction to the line that represents the A-plane in the plane view of the crystal orientation of the workpiece. According to Iwaki, processing a workpiece such that polarization of the laser light occurs along the direction perpendicular to the A plane of the crystal orientation of the work piece results in shortened takt time and improved cutting quality: “The object 1 is irradiated with the laser light L which is a linearly-polarized light along the line 5 such that the direction of polarization is orthogonal to the line 5 and the thickness direction of the object 1. As a consequence, the fractures 17 can be extended accurately from the modified region 7 in the thickness direction of the object 1. This is because the fractures 17 are inhibited more from advancing to directions other than the thickness direction of the object 1 as the direction of polarization is closer to the state orthogonal to the line 5 and the thickness direction of the object 1 and as the ellipticity of the elliptically-polarized light is smaller (i.e., the polarization is closer to the linearly-polarized light). Thus, as the modified region 7 is being formed (even without any external force acting on the object 1), long fractures 17 extend accurately from the modified region 7 in the thickness direction of the object 1, thereby making it possible to shorten the takt time and improve the cutting quality” [0067]-[0068].

Regarding claim 5, Richter discloses wherein gallium nitride is processed as the workpiece (the solid body / workpiece can be “GaN” [0029]. Additionally, it is noted that a “claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). MPEP § 2115.

Regarding claim 6, Richter discloses a laser processing method performing processing of a workpiece by applying condensed laser light, the method comprising: 
adjusting a polarization plane of the laser light (“the beam forming device can for example be equipped with a rotating half-wave plate or similar birefringent elements to change the polarization of continuous laser beams. The polarization of the impinging laser beams can thus be changed as a function of the rotational speed of the receiving portion. In addition, the polarization device can also be changed at a certain angle to crystal directions of the solid body on the receiving portion. For example, this can also be effected be an element similar to a Pockels cell in the beam forming device, in addition or as an alternative to the half-wave plate” [0021]).
Richter does not expressly disclose specifying a vertical direction to a line that represents an A-plane in a plane view of a crystal orientation of the workpiece, and wherein the adjusting of the polarization plane further includes adjusting a polarization direction of the laser light so that polarization of laser light occurs along the specified vertical direction to the line that represents the A-plane in the plane view of the crystal orientation of the workpiece.
However, Richter discloses “the beam forming device is embodied to effect the polarization direction of the laser beams as a function of a rotational speed of the receiving portion and/or as a function of an orientation of the solid body, in particular of the orientation of its crystal directions relative to the polarization of the impinging laser beams” [claim 29].
Yamamoto discloses laser beam scanning, for example as shown in Fig. 17. Yamamoto states, “[t]he plan view in FIG. 17 illustrates one example of laser beam scanning directions. In FIG. 17, a direction approximately perpendicular to the wafer orientation flat OF (e.g. sapphire crystal a-plane) is taken as the primary direction, and the approximately horizontal direction is taken as the secondary direction. Laser scanning is performed in the secondary direction, and subsequently performed in the primary direction” [0056]). That is, Yamamoto discloses scanning of laser light in a direction that is perpendicular to the crystal a-plane, as well as scanning in a direction that is parallel to the crystal a-plane. Since Yamamoto discloses scanning in a perpendicular direction with respect to the a-plane, as well as a parallel direction with respect to the a-plane, this indicates that both a perpendicular direction with respect to the a-plane, as well as a parallel direction with respect to the a-plane have been ‘specified’ (as required by the claim). That is, without ‘specification of’ / information regarding the orientation of the a-plane, the laser of Yamamoto would not be able to scan specifically in a perpendicular direction with respect to the a-plane or a parallel direction with respect to the a-plane.
Iwaki shows, in Fig. 9, wherein the polarization direction is perpendicular to the thickness direction / vertical direction of a workpiece. Iwaki states, “[t]he object 1 is irradiated with the laser light L which is a linearly-polarized light along the line 5 such that the direction of polarization is orthogonal to the line 5 and the thickness direction of the object 1” [0067]. Object 1 is also shown in Fig. 7 and is described as a comprising a silicon wafer: “As illustrated in FIG. 7, the object 1 is formed like a sheet comprising a silicon wafer 11 and a functional device layer 16 formed on the silicon wafer 11 while including a plurality of functional devices 15. A number of functional devices, examples of which include semiconductor operating layers formed by crystal growth, light-receiving devices such as photodiodes, light-emitting devices such as laser diodes, and circuit devices formed as circuits, are formed like a matrix in directions parallel and perpendicular to the orientation flat 6 of the silicon wafer 11” [0046]. Given Yamamoto’s above explanation that wafer orientation flat corresponds to a crystal a-plane, and given Iwaki’s above disclosures from paragraphs [0046] and [0067] and Iwaki’s Figs. 7 and 9, this indicates that Iwaki discloses that polarization of the laser light occurs along the direction perpendicular to the A plane of the crystal orientation of the work piece.
Therefore, given Yamamoto’s disclosure that it is known to perform laser scanning in a particular direction with respect to the a-plane of the crystal orientation of a workpiece, Richter’s disclosure that it is known to adjust the polarization direction of a laser beam as a function of the orientation of the crystal directions of the workpiece, and Iwaki’s disclosure of processing a workpiece such that polarization of the laser light occurs along the direction perpendicular to the A plane of the crystal orientation of the workpiece, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include specifying a vertical direction to a line that represents an A-plane in a plane view of a crystal orientation of the workpiece, and wherein the adjusting of the polarization plane further includes adjusting a polarization direction of the laser light so that polarization of laser light occurs along the specified vertical direction to the line that represents the A-plane in the plane view of the crystal orientation of the workpiece. According to Iwaki, processing a workpiece such that polarization of the laser light occurs along the direction perpendicular to the A plane of the crystal orientation of the work piece results in shortened takt time and improved cutting quality: “The object 1 is irradiated with the laser light L which is a linearly-polarized light along the line 5 such that the direction of polarization is orthogonal to the line 5 and the thickness direction of the object 1. As a consequence, the fractures 17 can be extended accurately from the modified region 7 in the thickness direction of the object 1. This is because the fractures 17 are inhibited more from advancing to directions other than the thickness direction of the object 1 as the direction of polarization is closer to the state orthogonal to the line 5 and the thickness direction of the object 1 and as the ellipticity of the elliptically-polarized light is smaller (i.e., the polarization is closer to the linearly-polarized light). Thus, as the modified region 7 is being formed (even without any external force acting on the object 1), long fractures 17 extend accurately from the modified region 7 in the thickness direction of the object 1, thereby making it possible to shorten the takt time and improve the cutting quality” [0067]-[0068].

Claims 2, 3, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Richter / Yamamoto / Iwaki in further view of Mori et al. (US 2020/0411338).
Regarding claim 2, Richter does not expressly disclose wherein the laser processing controller is further configured to control the laser processing device to measure the crystal orientation of the workpiece, and to specify the vertical direction to the line that represents the A-plane in the plane view of the crystal orientation of the workpiece based on the crystal orientation of the workpiece measured.
Mori is directed toward a laser processing device, system, and method [Title]. Mori discloses measuring the crystal orientation of a workpiece (“alignment unit 60 measures the center position of the substrate 10 and the crystal orientation of the substrate 10” [0050]). Mori also discloses, “[t]he positions of the substrate 10 in the X-axis direction, the Y-axis direction and the θ direction can be adjusted based on the result of the measurement” [0050].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the laser processing controller is further configured to control the laser processing device to measure the crystal orientation of the workpiece, and to specify the vertical direction to the line that represents the A-plane in the plane view of the crystal orientation of the workpiece based on the crystal orientation of the workpiece measured. Mori discloses that the measuring of the crystal orientation is performed by an “alignment unit,” indicating that this measurement serves the purpose of ensuring that the workpiece is adequately ‘aligned’ during the laser processing. It is noted that while Mori does not expressly disclose specifying the vertical direction to the line that represents the A-plane in the plane view of the crystal orientation of the workpiece based on the crystal orientation of the workpiece measured, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include this limitation for the same reasons as described in the rejection of claim 1 (specifically, to maximize the range of acceptable cutting energies as described above). 

Regarding claim 3, Richter does not expressly disclose wherein the laser processing controller is further configured to control the laser processing device to measure the crystal orientation on a surface of the workpiece irradiated with the laser light.
Mori discloses measuring the crystal orientation on a surface of the workpiece irradiated with the laser light (alignment unit 60 measures, for example, “a direction of a notch 19” [0045]; Fig. 1 shows notch 19 located on a surface of the workpiece).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the laser processing controller is further configured to control the laser processing device to measure the crystal orientation on a surface of the workpiece irradiated with the laser light. This allows the workpiece to be aligned at a desired location and angle (X-, Y-, and θ -directions), relative to the laser, such that the workpiece is cut effectively.

Regarding claim 7, Richter does not expressly disclose measuring the crystal orientation of the workpiece, wherein the specifying of the vertical direction further includes specifying the vertical direction to the line that represents the A-plane in the plane view of the crystal orientation of the workpiece based on the measured crystal orientation of the workpiece.
Mori discloses measuring the crystal orientation of a workpiece (“alignment unit 60 measures the center position of the substrate 10 and the crystal orientation of the substrate 10” [0050]). Mori also discloses, “[t]he positions of the substrate 10 in the X-axis direction, the Y-axis direction and the θ direction can be adjusted based on the result of the measurement” [0050].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include measuring the crystal orientation of the workpiece, wherein the specifying of the vertical direction further includes specifying the vertical direction to the line that represents the A-plane in the plane view of the crystal orientation of the workpiece based on the measured crystal orientation of the workpiece. Mori discloses that the measuring of the crystal orientation is performed by an “alignment unit,” indicating that this measurement serves the purpose of ensuring that the workpiece is adequately ‘aligned’ during the laser processing. It is noted that while Mori does not expressly disclose specifying the vertical direction to the line that represents the A-plane in the plane view of the crystal orientation of the workpiece based on the measured crystal orientation of the workpiece, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include this limitation for the same reasons as described in the rejection of claim 6 (specifically, to maximize the range of acceptable cutting energies as described above). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Richter / Yamamoto / Iwaki in further view of Donofrio et al. (US 2020/0316724).
Regarding claim 4, Richter discloses wherein the laser light has a pulse width of 1 fsec or more to 1 nsec or less (the laser of Richter is described as “a femtosecond laser or a picosecond laser” [0019]; a picosecond laser has a pulse width between that of a femtosecond laser and a nanosecond laser; therefore, a picosecond laser has a pulse width of 1 fsec or more to 1 nsec or less).
Richter does not expressly disclose wherein the laser light has a pulse repetition frequency of 2 MHz or less.
However, Richter discloses that the frequency of the laser light can be selected depending on the desired size of the modifications made to the workpiece by the laser light (last sentence of [0007]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the laser light has a frequency of 2 MHz or less, in order to achieve a desired size of the modifications made by the laser light. Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. MPEP § 2144.05-II-A.
Richter does not expressly disclose wherein the laser light has a wavelength of 1100 nm or less, and a numerical aperture of a lens for condensing laser light is 0.4 or more to 0.95 or less.
Donofrio is related to a laser-assisted method for parting crystalline material [Title]. Donofrio discloses a laser with a wavelength of 1064 nm [0207], and a numerical aperture of 0.3 to 0.8 [0207]. Donofrio further discloses a pulse repetition frequency of 120 kHz to 150 kHz [0207].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the laser light has a wavelength of 1100 nm or less, a frequency of 2 MHz or less, and a numerical aperture of a lens for condensing laser light is 0.4 or more to 0.95 or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. MPEP § 2144.05-II-A.

Response to Arguments
Applicant's arguments filed 5/20/2022 have been fully considered but they are not persuasive.
Applicant addresses the previously set-forth 112(b) rejection regarding the limitation “a vertical direction to a line that represents an A-plane in a plane view of a crystal orientation of the workpiece” on pages 5-7. Although Applicant has submitted amendments to Figs. 8 and 10, this limitation remains unclear, as described in the above 112(b) rejection of claims 1-7.

On page 10, Applicant states, “[w]ith regard to Richter, despite the Examiner's above-quoted associated assertions from page 4 of the Office Action, Richter only teaches that the polarization direction of the laser beam should be optimized based on a crystal orientation. However, Applicant respectfully submits that Richter fails to disclose, or even suggest, a more specific relationship between the polarization direction of the laser beam and the crystal orientation as now more precisely recited in amended claim 1 of the present application. Also, despite the Examiner's above-quoted assertion in the paragraph spanning pages 4-5 of the Office Action that "Yamamoto discloses scanning of laser light in a direction that is perpendicular to the crystal a-plane, as well as scanning in a direction that is parallel to the crystal a-plane," Applicant respectfully submits that the above-discussed features of the modulator, as now more precisely recited in amended claim 1 of the present application, are not described, or even suggested, in the disclosure of Yamamoto. Namely, Applicant respectfully submits that Yamamoto does not teach, or even suggest, a modulator that "adjusts a polarization direction of the laser light so that polarization of laser light occurs along the specified vertical direction to the line that represents the A-plane in the plane view of the crystal orientation of the workpiece," as now more precisely recited in amended claim 1 of the present application.”
However, in the present 103 rejection of claim 1, Richter and Yamamoto alone are not relied upon as teaching wherein the laser processing controller is configured to control the laser processing device to specify a vertical direction to a line that represents an A-plane in a plane view of a crystal orientation of the workpiece, wherein the modulator adjusts a polarization direction of the laser light so that polarization of laser light occurs along the specified vertical direction to the line that represents the A-plane in the plane view of the crystal orientation of the workpiece. Rather, Yamamoto and newly-cited reference Iwaki, in combination with Richter, are relied upon to show that it would have been obvious to include these limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH KERR whose telephone number is (571)272-3073. The examiner can normally be reached M - F, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.M.K./Examiner, Art Unit 3761      

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761